Title: To John Adams from Jacob Van Buskirk, 10 July 1799
From: Van Buskirk, Jacob
To: Adams, John



Sir,
Northampton July 10th: 1799.

Whereas Philip Desh and Jacob Kline, both Mauungy Township, in the County of Northampton, and State of Pennsylvania having been some time Ago apprehended and Committed to the Goal of Philadelphia, for Treason, and are still there confined, and Whereas the said Philip Desh, and Jacob Kline, and their Wives and Children, having so earnestly requested of us the Subscribers to Petition his Excellency, in order to know if Relief could be had, that the Presioners might be Admitted on Bail, untill next Court. Should it be the Openion of his Excellency; that this could be done, and would grant relief, so that they be Liberated, it would be an Obligation, conferred on them, that will never be forgotten—And the Subscribers would be Willing to enter Bail, for any amount that would be Demanded, to deliver the Presioners next Court to be held at Philadelphia for the District of Pennsylvania—And Remain his Excellency’s / Most humble and Obedient Servants.—
Jacob Van BuskirkJohn V: Buskirkfollowed by 14 other names